777 N.W.2d 193 (2010)
Christina MARTINELLI and John Sandlin, III, Individually and as Co-Personal Representatives of the Estate of Elizabeth Kitchen, Plaintiffs-Appellees,
v.
OAKWOOD HOSPITAL & MEDICAL CENTER, Defendant, and
Michael Dargay, D.O., Defendant-Appellant.
Docket No. 140033. COA No. 283923.
Supreme Court of Michigan.
January 29, 2010.

Order
On order of the Court, the application for leave to appeal the October 15, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.